Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 1/25/2021 which was received 7/26/2021. Acknowledgement is made that there were no amendments to the claims. The examiner has carefully reviewed applicant’s arguments but does not find them persuasive. Therefore, the previous rejection is restated below.  Please note that the examiner considers the application abandoned for the reasons stated below regarding the patent term.

Patent Term
The examiner has reviewed the priority in this case which includes a specification statement with a note that this application is a continuation of co-pending application 09/809,991 entered in the instant application on 2/7/2011. 
The present application is a continuation of the application No. 09/809,991 that was issued as patent 7925513 on 4/12/2011 with no extension to the patent period. Please note that applicant filed a Terminal Disclaimer in that application which was approved on 7/9/2013 that limits the statutory term of Patent 7925513 that has expired 20 years after the filing of the parent application on 3/15 2021.

MPEP§ 2701(1) states:



Based on the information provide above regarding priority and patent term the examiner concludes that the patent term expired on 3/15/2021 and the case is therefore abandoned. However, should the applicant remove the terminal disclaimer and a patent term adjustment is granted the application term may be extended. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,22-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system to augment human contract drafting with automated machine assembly of components into a customized agreement for managing relationships between a product provider and distributors of said product comprising: at least one processor; memory coupled too said at least one processor;
said memory comprising code stored therein and executable by the at least one processor for: creating customized agreements between a plurality of distributors and a product provider,
wherein the code for creating agreements between the plurality of distributors and the product provider comprises code executable by the processor to configure a computer system into a machine for:
processing selected one or more compensation components; constructing object models in an object oriented programming environment,
wherein the object models include object classes that contain instances subjects of the object classes organized within a distributor management system, 
wherein constructing the object models comprises: constructing party object models to represent information about parties;
constructing role object models to contain respective roles of the parties in the party object models;
constructing an agreement object model to represent an instance of an agreement between at least two of the parties;
constructing relationship object models to define a mapping between the agreement object model and the party object models of the parties to the agreement and to define details of a relationship between the parties to the agreement;
constructing a relationship manager object model to provide interfaces for accessing relationship types of the parties and information about the parties,
wherein constructing the relationship manager object model comprises: constructing a validation interface to create and edit relationships between the parties in the relationship manager object model
wherein the validation interface includes a constructor that programmatically creates and edits the relationships, sets the relationship types between each party in the relationship manager object model, determines consistency in the relation manager object model, and validates that a supplier and receiver relationship type are present in the relationship manager object model; 
constructing a hierarchical relationships object model to define hierarchies of the parties including compensation relationships for sales agreements; and
assembling without human intervention at least a portion of each customized agreement from contract components, including the selected one or more compensation components, in accordance with execution of the party object models, role object models, agreement object model, relationship object models, relationship manager object model, and 
hierarchical relationships object model and pre-stored, predetermined rules in the memory that govern relationships between the contract components, 
wherein the relationships define how to combine a plurality of the contract components into each agreement between each of the distributors and the product provider,
wherein the assembling of each of at least a portion of the each agreement includes automatically generating each customized agreement with the selected one or more compensation components, and 
the one or more compensation components include information for compensating the distributor;
generating data representing each assembled, customized agreement; and providing the data representing each assembled, customized agreement. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the agreements are assembled without human intervention automatically and constructing object models in an object oriented programming environment, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “creating customized agreements, processing compensation, constructing models that represent parties, constructing an agreement, validating constructs, assembling agreements from contract components, defining relationships with rules and generating data” in the context of this claim encompasses agreements in the form of contracts; legal obligations and business relationships.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A system to augment human contract drafting with automated machine assembly of components into a customized agreement for managing relationships between a product provider and distributors of said product comprising: at least one processor;

memory coupled to said at least one processor;

said memory comprising code stored therein and executable by the at least one processor for: creating customized agreements between a plurality of distributors and a product provider, wherein the code for creating agreements between the plurality 

processing selected one or more compensation components; constructing object models in an object oriented programming environment.

wherein the object models include object classes that contain instances

subjects of the object classes organized within a distributor management

system, wherein constructing the object models comprises:

constructing party object models to represent information about parties;

constructing role object models to contain respective roles of the parties in the party object models;

constructing an agreement object model to represent an instance of an agreement between at least two of the parties;

constructing relationship object models to define a mapping between the agreement object model and the party object models of the parties to the agreement and to define details of a relationship between the parties to the agreement;

constructing a relationship manager object model to provide interfaces for accessing relationship types of the parties and information about the parties, wherein constructing the relationship manager object model comprises:

constructing a validation interface to create and edit relationships between the parties in the relationship manager object model, wherein the validation interface includes a constructor that programmatically creates and edits the relationships, sets the relationship types between each party in the relationship manager object model, determines consistency in the relation manager object model, and validates that a supplier and receiver relationship type are present in the relationship manager object model; constructing a hierarchical relationships object model to define hierarchies of the parties including compensation relationships for sales agreements; and

assembling without human intervention at least a portion of each customized

agreement from contract components, including the selected one or more compensation components, in accordance with execution of the party object models, role object models, agreement object model, relationship object models, relationship manager object model, and hierarchical relationships object model and pre-stored, 

generating data representing each assembled, customized agreement; and providing the data representing each assembled, customized agreement.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of using object orientated programming, are recited at a high-level of generality (i.e., as a generic object orientated program functionality to generate the customized contract) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as object orientated programming).  For example, stating that the object models are constructed using generic object orientated programming, only generally links the commercial interactions and management of relationships or interactions between 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously 
receiving or transmitting data over a network (e.g. generating data representing each assembled, customized agreement; and providing the data representing each assembled, customized agreement) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing data in the form of models and retrieving the information to form contract agreements) see Versata, OIP Techs
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 

Claims 22-25,27-30,32-35 and 37-40 are dependencies of claims 1, 26,31,36. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
generate the data representing each assembled, customized agreement that is capable of being at least one of printed and displayed.
automatically generating each customized agreement with the selected one or more compensation components comprises code for referencing a commission model to generate each customized agreement with the selected one or more compensation components, and the commission model includes quota, eligibility ruleset, plan, bonus, and bonus rule objects.
referencing a commission model to generate each customized agreement with the selected one or more compensation components, and the commission model includes a sales team hierarchy representing how each member of the sales team hierarchy is compensated.
a configuration engine executable by the processor to process the rules in order to assemble the at least a portion of each customized agreement from the contract components.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Response to Arguments
		Applicant argues that claim 1 is specifically focused on the technology that improves the computer system to intelligently “augment human contract drafting with e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.


Bascom Global Internet v. AT&T Mobility LLC (Fed. Cir. 2016). The Examiner disagrees with Applicant’s rationale. 
Initially, the focus of the court was the installation of the filtering tool at a specific location, which represented a "non-conventional and non-generic arrangement of known conventional pieces" resulting in a technical improvement.  Neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components like that of Bascom. Instead, the claims at issue recite conventional computing components arranged in a conventional manner leveraged only as  mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). 
Secondly, the non-conventional arrangement in Bascom resulted in particular technical improvements (e.g. providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user - see Bascom, p. 13, p. 16-17). Neither Applicant’s claims nor Applicant’s specification offer or otherwise discuss improvements similar to those in Bascom. Although the claims may speak to an improvement to the accuracy of assembling contracts that would otherwise be done by humans, any improvements resulting from the claimed invention are manifested only in the procedure for assembling the contracts itself. In other words, the claims do not Bascom or other decisions rendered by the courts. 
Bascom further emphasized that the claims – in light of their unconventional arrangement and technical improvement – represented a technology-based solution, not an abstract-idea-based solution implemented with generic technical components in a conventional way. Notably, the claims in Bascom were found to be directed to abstract concepts but found eligible under step 2B of the Mayo framework. As the claims at issue have been taken to direct themselves to abstract concepts under step 2A, the determination of eligibility hinges on step 2B. A more appropriate comparison of the claims would be to the already cited decisions in Intellectual Ventures I LLC v Bank One, rather than a comparison to Bascom. In each of the aforementioned decisions, the claims were ultimately found ineligible despite the recitation of additional elements within the claims. 
Further to this accord, the character of the claims as a whole is not directed to improving computer performance, improving another technology or technical field, or the like. The claims are directed to assembly of components into customized agreements that could be otherwise done by humans. The recited additional elements function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limits on the claim scope (see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)).

In regards to preemption, preemption is not a stand-alone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450

or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625